Citation Nr: 1749994	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-35 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left knee anterior cruciate ligament deficiency prior to October 31, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with mild diffuse atrophy and post-surgical scars, based on limitation of motion prior to October 31, 2014.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the course of the appeal, the Veteran underwent a left total knee replacement (TKR).  As a result of the surgery, the RO, in a March 2015 rating determination, increased the Veteran disability to 100 percent effective October 31, 2014, and assigned a 30 percent disability evaluation from January 1, 2016. 

In a July 2017 rating determination, the RO increased the Veteran's disability evaluation for his left TKR from 30 to 60 percent, effective January 1, 2016.  The RO noted that this was partial grant of the benefits sought on appeal.

Concurrently, the RO also issued a supplemental statement of the case (SSOC) listing the issues as entitlement to an evaluation in excess of 30 percent for left knee anterior cruciate ligament deficiency prior to October 31, 2014, and entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with mild diffuse atrophy and post-surgical scars, based on limitation of motion prior to October 31, 2014.  Based upon the RO's actions, the Board has listed the issues as such on the title page of this decision.  


FINDING OF FACT

In response to the RO's July 2017 SSOC, the Veteran, in an August 2017 SSOC Expedited Action Attachment Form specifically referencing the July 2017 SSOC, indicated that he was satisfied with the decision regarding his appeal and that he wished to withdraw the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to an evaluation in excess of 30 percent for left knee anterior cruciate ligament deficiency prior to October 31, 2014; and entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with mild diffuse atrophy and post-surgical scars, based on limitation of motion prior to October 31, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in an August 2017 SSOC Expedited Action Attachment Form referencing the July 2017 SSOC addressing the issues listed on the title page of this decision, specifically indicated that he was satisfied with the decision regarding his appeal and that he wished to withdraw the appeal.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to an evaluation in excess of 30 percent for left knee anterior cruciate ligament deficiency prior to October 31, 2014; and entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with mild diffuse atrophy and post-surgical scars, based on limitation of motion prior to October 31, 2014, and they are dismissed.



ORDER

The appeal, as to the issue of entitlement to an evaluation in excess of 30 percent for left knee anterior cruciate ligament deficiency prior to October 31, 2014, is dismissed.  

The appeal, as to the issue of entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with mild diffuse atrophy and post-surgical scars, based on limitation of motion prior to October 31, 2014, is dismissed. 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


